Information Disclosure Statement
The information disclosure statement (IDS) dated 12/2/2020 is herein reviewed by the Examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 8, and 15 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 as the representative claim.
Claim 1 recites a novel system for supporting a transaction in a multitenant application server environment, wherein the server environment supports separate isolated partitions for respective tenants of the system. The system comprises a plurality of configuration objects and runtime objects which are associated with a transaction manager, and a first configuration object and a first runtime object are configured according to instructions received from an administrator of a respective partition and access to the first configuration object and the first runtime objected are restricted to the administrator of their respective partition. Claim 1 further recites the transaction manager performing two-phase commit transactions including a prepare phase and a commit phase which are associated with resource groups of respective partitions.
The claimed invention of claim 1 is allowable over the prior art as the specific claim features and limitations are not taught, suggested, or rendered obvious by the prior art. The prior art is further silent in regards to teaching one transaction manager operating in the application server, the application manager performing a first two-phase commit transaction with a resource manager of a first resource group of a first partition of the plurality of partitions and wherein a first configuration object associated with the transaction manager and a first runtime object associated with the transaction manager are configured according to a first set of instructions received from an administrator of the first partition at 
Julisch et al. (US 2014/0033268 A1), hereinafter “Julisch”, teaches a service provider which deploys resources to customers in a multi-customer system (Julisch Paragraphs [0074], [0048], and [0080]). Julisch further teaches isolating policies and rules that define resources for each cloud customer, and matching a resource protection template and a customer protection template parameters of each cloud service based upon received security requirements, wherein the resources, templates, and parameters are prepared and deployed in a preparing phase and a deployment phase respectively (Julisch Paragraphs [0104 – 0111]). Julisch fails to teach one transaction manager operating in the application server, the application manager performing a first two-phase commit transaction with a resource manager of a first resource group of a first partition of the plurality of partitions and wherein a first configuration object associated with the transaction manager and a first runtime object associated with the transaction manager are configured according to a first set of instructions received from an administrator of the first partition at the application server, wherein the configured first configuration object sets a first timeout period for the first two-phase commit transaction with the first resource group of the first partition, wherein access to the first configuration object and the first runtime object is restricted to the administrator of the first partition.
Broch et al. (US 9,271,142 B1), hereinafter “Broch”, teaches domain objects are associated with management of devices across tenants, wherein the objects are editable and configurable by an administrator within a tenant associated with a particular partition (Broch Col. 4 Lines 27 – 44). Broch, however, fails to remedy the deficiencies of Julisch and further fails to or suggest one transaction manager operating in the application server, the application manager performing a first two-phase .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459            

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459